Case 1:21-cv-01785-AT Document 31 Filed 03/31/21 Page 1 of 2
          Case 1:21-cv-01785-AT Document 31 Filed 03/31/21 Page 2 of 2



SHOP5831326 STORE, SHOP5870398 STORE,
SHOP910331278 STORE, SHOP910605011
STORE, SHOP910926020 STORE,
SHOP911100018 STORE, SHOP911115068
STORE, SHOP911167001 STORE,
SHOP911188155 STORE, SHOP911192222
STORE, SHOP911195003 STORE,
SHOP911234034 STORE, SHOP911258359
STORE, SHOP911259388 STORE,
SHOP911264193 STORE, SHOP911267085
STORE, SHOP911300207 STORE,
SHOP911342022 STORE, SHOP911375214
STORE, SHOP911422093 STORE,
SHOP911425145 STORE, TAOTAOKU STORE,
TOLLER BAG STORE, WOZIK STORE, XT02
STORE, YANG R STORE, YIWU CUDA
IMPORT AND EXPORT CO., LTD., YIWU MAY
STAR INTERNATIONAL TRADING CO., LTD.,
YIWU MIANYU E-COMMERCE FIRM, YIWU
WU TAI BELT CO., LTD., YIWU YINGYU
IMPORT & EXPORT CO., LTD., YUNFOOK
OFFICIAL, YUYAO NICO ELECTRONICS
FACTORY and ZHENGZHOU YMEI PET
PRODUCTS CO., LTD.,
                        Defendants.
ANALISA TORRES, District Judge:

      A hearing is scheduled in this matter for April 1, 2021, at 1:00 p.m. As stated in the Court’s
March 2, 2021 order, ECF No. 21 § II.A, the public may access audio of the hearing by dialing (888)
398-2342 or (215) 861-0674 and entering conference ID number 5598827.

       SO ORDERED.

Dated: March 31, 2021
       New York, New York




                                                 2
